Title: To James Madison from Sylvanus Bourne, 22 October 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


22 October 1803, Amsterdam. Informed JM “a few days past” of his “safe return to this city.” “Since which I have been informed by our Commercial Agent at Rotterdam that many embarrasments attended the Am’n trade there—several vessells loaded with Tobacco being prevented from discharging their Cargoes because they had called in England for orders & were not furnished with the Certificates required by the decree of this Govt of the 5h July last, which was at that time sent on to you by my Agent here, proving the property to be American.” Will go to Rotterdam “tomorrow to procure more precise information on this subject” and then on to The Hague to apply for relief from the government, “whose conduct in these cases,” he believes, “is more dictated by an extraneous influence, it has not the power to counteract than by our abstract view & sense of the matter which must be more correct.” “I shall however … do everything in my power to remove these obstacles to our trade by endeavoring to impress the Govt with a full conviction of the … impropriety of their obstructing the channel of neutral commerce with this Country at a time when their own is almost totally annihilated by the war.”
Notes that “Capt Greenfeld of the Ship Cheesman,” owned by “S & L Clarksons of Newyork feels himself aggrieved” because Bourne demanded that he pay “White one of his Sailors left sick here—the amount of one months wages over & above what is due him.” Greenfeld insists that White’s sickness arose “from a disorder he must have had at the time he shipped in new york.” “I replyed that if he shipped sick people it must be in his own wrong or that of his owners & must not fall on the U: States & that the least I conceived it my duty to require of him was the amount of one months that being the sum provided by the Law as a fund for the support of sick & distressed seamen.… I have troubled you with these observations in hopes of your justification of my conduct.”

“It appears that for the present the system of War on the part of GB is confined to maritime captures & the blockade of their enemies ports … & on the part of France to that of obstructing the channells of the British trade wherever their arms or influence can reach on the Continent & to threats of an Invasion of England in the reality of which I have little or no confidence.” Believes each party will profit this winter “in measures to obtain new Allies & adherents to their cause” but sees no reason to believe that new coalitions will be formed, “So disastrous was the issue of the Coalitions formed during the late war.” “So complete is the power of England at Sea & that of France on the Continent, that I do not see what combination can be formed to gain a preponderance to either with prospect of success.”
“The Elements which constituted what was formerly termed the ballance of Europe have been so thouroughly destroyed by the events which have occurred during the last 40 years of the 18h Century it seems that it is alone through the channell of a perfect Chaos that a new order of things can be looked for—to be brought about by a still greater height of the reciprocal sufferings & necessities of the belligerents parties as the attempts to procure it by negotiation have so successively proved abortive.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 4 pp.; docketed by Wagner.



   
   Bourne to JM, 18 Oct. 1803.



   
   A full transcription of this document has been added to the digital edition.

